Filed 9/30/14 P. v. Casioce CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060938

v.                                                                       (Super.Ct.No. FVI1400179)

EVELYN LORRANINE CASIOCE,                                                OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Miriam Ivy

Morton, Judge. Affirmed.

         Howard C. Cohen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a negotiated plea agreement, defendant and appellant Evelyn

Lorranine Casioce pled no contest to petty theft with three prior theft-related convictions




                                                             1
(Pen. Code, §§ 484/666, subd. (a))1 and admitted that she had suffered three prior theft-

related offenses; in return, the remaining allegations were dismissed and defendant was

sentenced to a stipulated term of two years in county jail with credit for time served, and

concurrent with a violation of probation. Defendant appeals from the judgment,

challenging the sentence or other matters occurring after the plea. We find no error and

affirm.

                                                  I

                       FACTUAL AND PROCEDURAL BACKGROUND2

          On January 14, 2014, defendant entered a Walmart store and selected a duffel bag.

Defendant then went around the store selecting several items and placing the items in the

duffel bag. Defendant exited the store with the duffel bag full of merchandise without

making any attempt to pay for the items. When defendant was approached by a Walmart

loss prevention officer, defendant dropped the bag and fled from the loss prevention

officer. Defendant was eventually apprehended by an officer who was at the location

investigating an unrelated custody theft. Defendant did not have any means of paying for

the merchandise which totaled $463.11.

          On January 16, 2014, a felony complaint was filed charging defendant with one

count of petty theft with three prior theft-related convictions (§§ 484/666, subd. (a);



          1   All future statutory references are to the Penal Code unless otherwise stated.

          2   The factual background is taken from the police report.


                                                  2
count 1) and one count of second degree burglary (§ 459; count 2). The complaint also

alleged that defendant had suffered three prior prison terms (§ 667.5, subd. (b)).

       On March 3, 2014, defendant entered into a negotiated no contest plea. Defendant

pled no contest to count 1 and admitted that she had suffered three prior theft-related

convictions as alleged in count 1. In return, the remaining charge and enhancement

allegations would be dismissed and defendant would be sentenced to a stipulated term of

two years in county jail with credit for time served, and concurrent with a probation

violation. After directly examining defendant, the trial court found that defendant

understood the nature of the charges and the consequences of the plea; that the plea was

entered into freely, voluntarily, knowingly, and intelligently; and that there was a factual

basis for her plea. Defendant was thereafter immediately sentenced in accordance with

her plea agreement and awarded a total of 100 days credit for time served.

       On April 1, 2014, defendant filed a notice of appeal, challenging the sentence or

other matters occurring after the plea.

                                              II

                                          DISCUSSION

       After defendant appealed, upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the

case, a summary of the facts and potential arguable issues, and requesting this court to

conduct an independent review of the record.



                                              3
       We offered defendant an opportunity to file a personal supplemental brief, and she

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            III

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAMIREZ
                                                                                      P. J.
We concur:



KING
                          J.



MILLER
                          J.




                                            4